     Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


  UNITED STATES OF AMERICA

                      V.                                    l:19-cr-00149

  PATRICK SIADO



                                PLEA AGREEMENT

        Defendant Patrick Siado, represented by his counsel John Price, and the

United States of America, represented by Assistant United States Attorneys J.
Thomas Clarkson and Hank Syms, have reached a plea agreement in this case. The

terms and conditions of that agreement are as follows.

1.      Guilty Plea

        Defendant agrees to enter a plea of guilty to Count One of the Indictment,

which charges a violation of 18 U.S.C. § 371, Conspiracy.

2.      Elements and Factual Basis

        The elements necessary to prove the offense charged in Coxmt One are (1)that
two or more persons in some way agreed to try to accomplish a shared and unlawful

plan; (2) that the Defendant knew the unlawful purpose of the plan and willfully
joined in it;(3)that, during the conspiracy, one ofthe conspirators knowingly engaged
in at least one overt act as described in the Indictment; and (4)that the overt act was

committed at or about the time alleged and with the purpose of carrying out or
accompHshing some object of the conspiracy.
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 2 of 17




      Defendant agrees that he is, in fact, guilty of this offense. He agrees to the
accuracy of the following facts, which satisfy each of the offense's required elements:

      Beginning not later than March 2019, and continuing until on or about July
2019, the exact date being unknown, in the Southern District of Georgia and

elsewhere, Patrick Siado did knowingly and willfully combine, conspire, confederate,
and agree with others known and unknown,including B.S., J.D., S.S., to commit one

or more offense against the United States, that is,

   a) to defraud the United States through deceitful and dishonest means,the lawful

      government functions of HHS in its administration and oversight of the

      Medicare and Medicaid program;

   b) to knowingly and willfully solicit and receive remuneration, including

      kickbacks, directly and indirectly, overtly and covertly, in cash and in kind to

      any person to induce a person to order an item for which payment may be made

      in whole and in part under a federal health care program, that is. Medicare

      and Medicaid, in violation of Title 42, United States Code, Section 1320a-

      7b(b)(l);

  c) to knowingly and willfully offer and pay remuneration, including kickbacks,

      directly and indirectly, overtly and covertly, in cash and in kind to any person
     to induce a person to refer an individual for the furnishing and arranging for
     the furnishing of an item or service for which payment may be made in whole

     and in part under a federal health care program, that is. Medicare and

     Medicaid,in violation of Title 42, United States Code, Section 1320a-7b(b)(2);
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 3 of 17




      It was the purpose of the conspiracy for SIADO, his coconspirators, and

OPTIMUS, to unlawfully enrich himself and others by, among other things:

(a)causing the submission of false and fraudulent claims to Medicare that were

(i) procured by the payment of kickbacks; (ii) medically unnecessary; (iii) ineligible

for Medicare and Medicaid,reimbursement; and/or (iv) not provided as represented;

(b) concealing the submission of false and fraudulent claims to Medic^e and

Medicaid and the receipt and transfer of the proceeds from the fraud; and (c) using

the proceeds of the fraud for the personal use and benefit of SIADO and his

accomplices.

      The manner and means by which the defendant and his co-conspirators sought

to accomplish the objects and the purpose of the conspiracy included, among other

things:

  • SIADO, and others affiliated with OPTIMUS, Company A, and Company B,

      organized networks of individuals and arranged for their transportation to

      communities with low-income and elderly individuals within the Southern

      District of Georgia, Augusta Division, and elsewhere.

  • SIADO, and others affiliated with OPTIMUS, Company A, and Company B,

      went door-to-door to obtain (a) personal identifying information such as

      Medicare and Medicaid benefit numbers and identities, (b) buccal swabs of

      saliva.
Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 4 of 17




• SIADO, and others affiliated with OPTIMUS, would then transmit the

   identities of Medicare and Medicaid beneficiaries and buccal swabs to

   Company A, a "marketing company."

• The co-conspirators would then arrange for a "telemedicine" physician to order

   the test as "medically necessar}^" for the patients identified by SIADO and

   OPTIMUS,despite the fact that the physician never met the patient,let alone

   established a legitimate physician-patient relationship, as required.

• The co-conspirators would then transmit the identities of Medicare and

   Medicaid beneficiaries, swabs, and corresponding "telemedicine" physician

   orders to laboratories, including Company C, which then submitted claims to

   Medicare and Medicsiid.

• Company C,among other laboratories, would then bill Medicare and Medicaid

   using the identities of the individuals gathered by SIADO and his network.

• SIADO,through OPTIMUS,would receive a payment for each test "accepted"

   by the marketing company and laboratory, which involved "sales processed"

   through the laboratory. Specifically, the terms of the kickback agreed to by
   SIADO and his co-conspirator include

                  "Accepted Personal CGx Test"- $575

                  "Accepted Family CGx Test" - $475

                  "Accepted Cardiac Test" -$200

                  "Accepted Alzheimer's Test" -$150

                  "Accepted Beacon Carrier" - $250
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 5 of 17




                      "Accepted PGx Test" - $100

      • SIADO would then pay a kickback to individuals working for him who

          assisted with the door-to-door targeting of Medicare and Medicaid patients.

      • SIADO and his co-conspirators then used the fraud proceeds to benefit

          themselves and others.

      In furtherance of the conspiracy and to effect the illegal objects of the

conspiracy, the following overt acts, among others, were committed in the Southern

District of Georgia and elsewhere:

      SIADO, aided and abetted by others, obtained the identity and a swab from

numerous patients located within the Southern District of Georgia,Augusta Division,

and elsewhere including

            a. On or about May 13, 2019: the identity and a swab of Elizabeth C.

            b. On or about May 13, 2019: the identity and a swab of Joe B.

            c. On or about May 13, 2019: the identity and a swab of Patricia E.

      SIADO,aided and abetted by others,then sold the identity and swab obtained,
permitting Medicare and Medicaid to be billed for the fraudulent services, and

received,in exchange, money from other conspirators including

            d. On or about May 15, 2019, SIADO and OPTIMUS received a $575

               kickback in exchange for the identity and a swab from Jackie B.

            e. On or about May 15, 2019, SIADO and OPTIMUS received a $575

               kickback in exchange for the identity and a swab from Paula D.
     Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 6 of 17




               f. On or about May 15, 2019, SIADO and OPTIMUS received a $575

                  kickback in exchange for the identity and a swab from Russell G.

               g. On or about May 15, 2019, SIADO and OPTIMUS received a $575

                  kickback in exchange for the identity and a swab from Jackie B.

               h. On or about May 15, 2019, SIADO and OPTIMUS received a $575

                  kickback in exchange for the identity and a swab from Paula D.

              i. On or about May 15, 2019, SIADO and OPTIMUS received a $575

                  kickback in exchange for the identity and a swab from Russell G.

        On or about July 19, 2019, SIADO organized a meeting to recruit new

individuals to obtain "customers" for a laboratory, duidng which meeting SIADO

offered to pay $150 "per swab" for each Medicare or Medicaid patient an individual

obtained.


        All done in violation of Title 18, United States Code, Section 371.

3.      Possible Sentence


        Defendant's guilty plea will subject him to the following maximum possible
sentence: 5 years' imprisonment, 3 years' supervised release, a $250,000 fine, such

restitution as may be ordered by the Court, and forfeiture of all forfeitable assets.

The Court additionally must impose a $100 special assessment per count of

conviction.

4.      No Promised Sentence


        No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any


                                           6
     Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 7 of 17




 estimate of sentence given or recommendations made by Defendant's counsel, the

 government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.      Court's Use of Sentencing Guidelines

        The Court is obligated to use the United States Sentencing Guidelines to

calculate the apphcable guidehne range for Defendant's offense. The Sentencing

Guidehnes are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Coirrt will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence. The Sentencing
Guidelines are based on ^ of Defendant's relevant conduct, pursuant to U.S.S.G.
§ lBl.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.

6.      Agreements Regarding Sentencing Guidfi1infi.q

        a.    Use of Information


        Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S.Probation Office for use in calculating the
applicable Sentencing Guidelines range. Any incriminating information provided by
the defendant during his cooperation will not be used in determining the apphcable
Guidelines range, pursuant to Section IBI.8 of the Sentencing Guidelines.
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 8 of 17




       b.     Acceptance of Responsibility

       The government will not object to a recommendation by the U.S. Probation

 Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3El.l(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the government will

move for an additional one-level reduction in offense level pursuant to Section

3El.l(b) of the Sentencing Guidehnes based on Defendant's timely notification of his

intention to enter a guilty plea,

       c.     Loss


       The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that the amount of loss, for purposes of Section

2B1.1(b)(1) of the Sentencing Guidelines, is more than $1,500,000 and less than

$3,500,000.

      d.      Federal Health Care Offense Loss Greater Than $1.000.000

      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that the amount of loss to a Federal health care

program, for purposes of Section 2B1.1(b)(7) of the Sentencing Guidelines, is more

than $1,000,000 but less than $7,000,000.

      e.      Leader/Organizer Enhancement Under 3BL1

      The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that Defendant was an organizer or leader of a


                                         8
   Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 9 of 17




 criminal activity other than described in paragraphs 3Bl.l(a) or (b), for purposes of

 Section 3Bl.l(c) of the Sentencing Guidelines.

       e.     No Other Enhancements

       The government and Defendant agree to recommend to the U.S. Probation

 Office and the Court at sentencing that no other enhancements apply.

7.     Cooperation


       a.     Complete and Truthful Cooperation Required

       Defendant must provide full, complete, candid, and truthful cooperation in the
investigation and prosecution of the offenses charged in the Indictment and any
related offenses. Defendant shall fully and truthfully disclose his knowledge ofthose
offenses and shall fully and truthfully answer any question put to him by law
enforcement officers about those offenses.

       This agreement does not require Defendant to "make a case" against any
particular person. His benefits under this agreement are conditioned only on his
cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

      b.      Motion for Reduction in Sentence Based on Cooperation

      The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G. § 5K1.1 or Fed.
R. Crim. P. 35 and thereby warrants the fihng of a motion for downward departure
or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole
discretion, will decide whether, and to what extent, Defendant's sentence should be
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 10 of 17




 reduced. The Court is not required to accept any recommendation by the government

 that the Defendant's sentence be reduced.

 8.    Financial Obligations and Agreements

       a.     Restitution


       The amoimt ofrestitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

 the specific counts to which Defendant is pleading guilty. Any restitution judgment
is intended to and will survive Defendant, notwithstanding the abatement of any
underljdng criminal conviction.

       b.     Special Assessment

       Defendant agrees to pay a special assessment in the amoxmt of $100, payable
to the Clerk of the United States District Court, which shall be due immediately at
the time of sentencing.

       c.    Release of Appearance Bond

       Defendant authorizes the Clerk of the United States District Court to release

the funds posted as security for an appearance bond in this case to be applied to
satisfy any of the financial obligations including forfeiture imposed by judgment of
the Court in this case.

      d.     Reouired Financial Disclosures

      By the date that Defendant enters a guilty plea, Defendant shall complete a
financial disclosure form listing all his assets and financial interests, whether held
directly or indirectly, solely or jointly, in his name or in the name of another.


                                         10
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 11 of 17




 Defendant shall sign the financial disclosure form under penalty of perjury and

 provide that form to the Financial Litigation Unit of the United States Attorne/s
 Office and to the United States Probation Office. Defendant authorizes the United

 States to obtain credit reports on Defendant and to share the contents ofthose reports
 with the Court and the United States Probation Office. Defendant also authorizes

 the United States Attorney's Office to inspect and copy all financial documents and

 information held by the United States Probation Office.

        e.    Financial Examination

        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty
plea.

        f.    No Transfer of Assets

        Defendant certifies that he has made no transfer of assets in contemplations
of this prosecution for the purpose of evading or defeating financial obligations
created by this Agreement or that may be imposed upon him by the Court at

sentencing. Defendant promises that he will make no such transfers in the future.

        g-    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in
circumstances, as described in 18 U.S.C.§ 3664(k), that occurs prior to sentencing in
this case. Such notification will be made within seven days of the event giving rise
to the changed circumstances, and in no event later than the date of sentencing.


                                         11
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 12 of 17




        h.    Enforcement

       Any payment schedule imposed by the Court is without prejudice to the United

 States to take all actions and remedies available to it to collect the full amount of the

financial obhgations imposed by the judgment of the Court in this case. Defendant

 understands and agrees that the financial obligations imposed by the judgment ofthe
 Court in this case will be placed on the Treasury Offset Program so that any federal
payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

9.     Waivers


       a.     Waiver of Anneal

       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions are that the Defendant may
file a direct appeal ofhis sentence if(1)the court enters a sentence above the statutory
maximum,.(2)the court enters a sentence above the advisory Sentencing Guidelines
range found to apply by the court at sentencing; or (3) the Government appeals the
sentence. Absent those exceptions, Defendant explicitly and irrevocably instructs his
attorney not to file an appeal.

      b.     Waiver of Collateral Attack

      Defendant entirely waives his right to collaterally attack his conviction and
sentence on any ground and by any method,including but not limited to a 28 U.S.C.


                                           12
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 13 of 17




 § 2255 motion. The only exception is that Defendant may collaterally attack his

 conviction and sentence based on a claim ofineffective assistance of counsel.

        c.    FOIA and Privacv Act Wgdver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution ofthis case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C.§ 552a, and all subsequent amendments thereto.

       d.     Fed. E. Crim. P. 11(f) and Fed. R. Evid. 410 Waiver

       Rule 11(f) of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibihty of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and volimtarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

10.    Defendant's Rights


       Defendant has the right to be represented by counsel, and if necessary have
the court appoint counsel, at trial and at every other critical stage of the proceeding.
Defendant possesses a number of rights which he will waive by pleading guilty,
including: the right to plead not guilty, or having already so pleaded, to persist in
that plea; the right to a jury trial; and the right at trial to confront and cross-examine


                                           13
  Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 14 of 17




adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

11.    Satisfaction with Counsel

       Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant beheves that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

12.   Breach of Plea Agreement

      If Defendant fails to plead guilty, withdraws or attempts to withdraw his guilty

plea, commits any new criminal conduct following the execution of this agreement, or

otherwise breaches this agreement, the government is released from all of its

agreements regarding Defendant's sentence,including any agreements regarding the

calculation of Defendant's advisory Sentencing Guidehnes.          In addition, the

government may declare the plea agreement null and void, reinstate any counts that

may have been dismissed pursuant to the plea agreement, and/or file new charges
against Defendant that might otherwise be barred by this plea agreement. Defendant

waives any statute-of-limitations or speedy trial defense to prosecutions reinstated

or commenced under this paragraph.

13.   Entire Agreement


      This agreement contains the entire agreement between the government and

Defendant.




                                        14
Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 15 of 17




                              BOBBY L. CHRISTINE
                               UNITED STATES ATTORNEY




Date                                    loche
                               Chief, Criminal Division



2/
Date                          J. Thomas Clarksl
                               reorgia Bar No.656069
                              Assistant United States Attorney




Date                          Hank Syms
                              Georgia Bar No. 695009
                              Assistant United States Attorney




                                15
 Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 16 of 17




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby
stipulate that the factual basis set out therein is true and accurate in every respect.



Date                                    Patrick Siado
                                        Defendant



       I have fully explained to Defendant all of his rights, and I have carefully
reviewed each and every part of this agreement with him. I beheve that he fully and
completely understands it, and that his decision to enter into this agreement is an
informed, intelligent, and voluntary one.




Date
        ^61 O
                                       John Pi
                                                              /
                                       DefendhnA's Attorney




                                         16
     Case 1:19-cr-00149-JRH-BKE Document 27 Filed 06/11/20 Page 17 of 17




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



UNITED STATES OF AMERICA


V.                                                  IND. NO. l:19-cr-00149




PATRICK SIADO




                                       ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change his plea and

the Court finding that the plea of guilty is made freely, voluntaiily and knowingly,

it is thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.



             This                                     2020.




                                J. RANlL^pTiALL,€HIEF JUDGE
                                UNITE^TATES DISTRICT COURT
                                 ^eUTMERN DISTRICT OF GEORGIA
